Title: To Benjamin Franklin from Samuel Wharton, 2 December 1780
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
L’orient 2 Decr. 1780
The Bearer hereof is Mr. Robert Mease of Alexandria in Virginia, Who proposes to visit several Places in France on a mercantile Plan, and to pass some Time in paris. You are so well acquainted with the Devotion of his Family to the great Cause of our Country, That it is unnecessary for me to say,— Mr. Mease has zealously exerted Himself, during the present War. Will your Excellency permit Me to recommend Him to your Civility, and protection, and thereby add to the many Favors conferred On Dear Sir Your most faithful and affectionate Friend
Saml. Wharton
His Excellency Benjamin Franklin Esqr. &c&c&c
 
Addressed: To / His Excellency Benjamin Franklin / Esqr. / Minister plenipotentiary from the / United States of North / America / at the Court of Versailes / at Passy near / paris / per favr. of / Mr. Mease
Notation: Wharton Saml. 2. Dec. 1780.
